Order filed May 14, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00087-CV
                                 ____________

                    HARPINDER SINGH ET AL, Appellants

                                         V.

               GURNAM SINGH SANDHAR, ET AL, Appellees


                     On Appeal from the 55th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2013-51397


                                      ORDER

      The reporter’s record in this case was due February 24, 2015. See Tex. R.
App. P. 35.1. The record was not filed and no request for an extension of time was
filed. On March 25, 2015, this court ordered the court reporter, Gina Wilburn, to
file the record in this appeal on or before April 24, 2015. No record was filed.
       On May 6, 2015, Gina Wilburn requested an extension of time to file the
record, until June 1, 2015. The court GRANTS the request and issues the
following order.

       We order Gina Wilburn, the court reporter, to file the record in this appeal
on or before June 1, 2015. No further extension will be entertained absent
exceptional circumstances. The trial and appellate courts are jointly responsible
for ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c).
If Gina Wilburn does not timely file the record as ordered, the Court may issue an
order directing the trial court to conduct a hearing to determine the reason for the
failure to file the record.



                                  PER CURIAM